Buchanan, J.,
dissenting:
I concur in the opinion of the court upon the assignments of error as to the rulings of the Circuit Court upon the admission and rejection of evidence, but I dissent in so far as it holds that the Circuit Court did not err in giving instruction Ho. 3 for the plaintiff, and in refusing to give instruction numbered four by the defendants.
By instruction No. 2 given for the plaintiff, the jury were told that if they believed that the maker of the note sued on fraudulently applied it to a purpose different from that for which it was entrusted to him, or that he negotiated it in violation of the conditions upon which he obtained it, and that the plaintiff had notice that he was making a fraudulent use of it or was delivering it in violation of the conditions upon which he obtained it, the plaintiff was not entitled to recover.
Instruction No. 3 given for the plaintiff, told the jury in effect that although they believed that the note was obtained by fraud, or was sued for a fraudulent purpose, yet if they believe that the plaintiff took the note in good faith and without notice, they must find against the defendants, wholly omitting any reference to the other defence that the note was negotiated in violation of the conditions upon which it was procured, which, if proved, would have entitled the defendants to a verdict, although they failed to make good the other defence.
A jury, in my judgment, is erroneously instructed who are *552told, in one instruction that if they believe that if either of two defences are made out by the evidence they must find for the defendants, and in another instruction are told that if they find that one of the defences is not made out they must find for the plaintiff.
The defendants’ instruction numbered 4 was, I think, a correct statement of the law and ought to have been given, especially after plaintiff’s instruction iTo. 8 was given.
I think a new trial should be awarded.

Affirmed.